Citation Nr: 0028024	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945, and from April 1948 to October 1965.  

By a rating action in July 1998, the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for service connection for a 
left eye disability.  This appeal ensued.  In addition to the 
disorder of the left eye which is in issue, the veteran has 
refractive errors and astigmatism, and has had cataracts 
which have required surgery.  None of these conditions have 
been related to service or are disabilities for which service 
connection could be granted.  They are not in issue and are 
not before the Board on appeal at this time.  38 C.F.R. 
§ 3.303(c) 


FINDINGS OF FACT

1. The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.  

2.  The veteran was evaluated in service for eye complaints 
and disorders, including chorioretinitis of the left eye.  

3.  In September 2000, a medical expert reviewed the entire 
record and concluded that the veteran's left eye lesion is 
congenital and cannot be attributed to service and that he 
has no other left eye disability of service origin.  

4.  The weight of the medical evidence does not demonstrate 
that the veteran has a left eye disability of service origin.  


CONCLUSION OF LAW

The veteran's left eye disability is congenital and not a 
disability for which VA compensation benefits are payable.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render 
an equitable decision on the issue on appeal.  

The veteran contends that he does not understand how the 
scars noted in his left eye are not service-connected.  He 
argues that he did not have the problem prior to entering the 
military and when it was discovered he was having problems 
because of the disorder.  He cannot remember a traumatic 
event that caused any scar, but during his first period of 
service from February 1943 to October 1945, he was in the 
combat environment as a gunner on a B-24 aircraft flying 
missions over Germany and France, and there were many times 
when a simple poke in the eye or a fall inside of the 
aircraft occurred which was not recorded.  According to the 
veteran, an injury which could have caused a scar to his eye, 
could have happened at that time.  

The service medical records reflect that the veteran was 
hospitalized in June 1949 for chronic, bilateral seborrheic 
blepharitis, cause undetermined.  The report of the veteran's 
discharge and reenlistment physical examination in October 
1954 reflects that the eyes were normal on general 
examination.  The veteran's vision was 20/25 in the left eye. 

In February 1955, there was an impression of conjunctivitis.  
In February 1957, an optometrist opined that the veteran had 
degeneration of a portion of the optic nerve.  The veteran 
was referred to the ophthalmology clinic where his primary 
complaint was described as frontal and periorbital headaches 
radiating through to the back of his head.  On examination, 
there was marked narrowing of the left visual field, both 
superiorly and nasally.  Also, the left retina and disk 
showed a filmy web in part of the left disk and it appeared 
to originate from this.  There was a chorioretinal scar and 
several smaller scars in the lower retina.  The large scar 
was just below and nasal to the disk.  The examiner opined 
that this represented a juxtapapillary chorioretinitis and 
this lesion was always associated with a field defect that 
represented that field whose fibers were affected by the 
pathology close to the nerve head.  No treatment was 
indicated.  

In May 1958, a medical consultant for the service department 
evaluated the veteran further.  A test of the extraocular 
muscles revealed a very slight convergence insufficiency at 
near vision.  However, the veteran's near point of conversion 
was very remote with the left eye giving up fixation first.  
The ability to converge was so poor that the consultant felt 
that a congenital paralysis of convergence existed.  It was 
further reported that the intraocular tension was normal.  A 
refraction revealed a moderate myopic astigmatism in each eye 
correctable to normal.  There was an old patch of Jensen's 
juxtapapillary chorioretinitis extending around the left disk 
from 5 to 9 o'clock.  There was also some pallor of the left 
disk over the right disk and the vision in the left eye could 
not be brought up to be as sharp as the right. 

In February 1964, the veteran complained of recent blurring 
of vision.  Examination confirmed refractive error.  
Examination findings were reported as normal with the 
exception of mild optical narrowing.  

The report of the veteran's retirement physical examination 
in April 1965 reflects that his vision in the left eye was 
20/70, correctable to 20/25.  The veteran was wearing 
corrective lenses, and his complaint of eye trouble was 
characterized by the examiner as wearing glasses since 1957, 
with no complications.  

The report of examination of the veteran by the VA in June 
1998 reflects that the diagnoses were longstanding 
peripapillary scarring of the left eye secondary to blunt 
trauma in the 1950's with subsequent visual field 
constriction, and glaucoma in the left eye, suspected to be 
secondary to increased intraocular pressure.  

In July 1998, the RO found that the condition claimed by the 
veteran as a left eye disability was a congenital or 
developmental defect which is unrelated to military service 
and not subject to service connection. 

In August 2000, the Board requested an opinion from a medical 
expert on several medical questions which appeared to have been 
raised by the evidence.  In September 2000, following review of 
the veteran's chart, a medical expert opined that the lesion 
described in the veteran's left eye represents a congenital 
lesion with an associated visual field defect; that the lesion 
was not influenced either positively or negatively during his 
extended service; and that the etiology of the veteran's glaucoma 
was uncertain, but it was not felt that it was related to the 
lesion in the fundus of the left eye.  The term "pseudophakia" 
refers to the fact that the veteran was status post cataract 
surgery and that was also considered unrelated to the fundus 
lesion.  In summary, the expert opined that the lesion was most 
likely a congenital one, and could not be attributed to service.  

In October 2000, the Board furnished the representative a 
copy of the opinion by the medical expert and extended a 60 
day period in which to submit any additional evidence or 
argument under 38 C.F.R. § 20.903 (1999).  In October 2000, 
the representative submitted written argument in support of 
the veteran's claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In 38 C.F.R. § 3.303 (c) (1999), which provides 
guidelines relating to consideration of claims for 
entitlement to service connection, benefits for congenital or 
developmental defects are precluded.  The regulation 
specifically provides that neither congenital abnormalities 
nor refractive error of the eye is a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  

Inasmuch as, the veteran contends that he has a left eye 
disability may have resulted during combat operations, and 
his service records conclusively document combat exposure, 
the provisions of 38 U.S.C.A. § 1154(b) are for 
consideration.  As interpreted by the Court of Appeals for 
Veterans Claims (Court) this statute requires a three-step 
sequential test to determine service connection for 
disabilities claimed to have been incurred during combat.  
Collette v. Brown, 82 F.3d 389 (1996)  Specifically, Collette 
requires that there be (1) satisfactory evidence of service 
incurrence, which is (2) consistent with the circumstances of 
combat service, and, if so, (3) that there be consideration 
of whether there is clear and convincing evidence to rebut a 
presumption of service connection.  More recently, the Court 
explicitly limited the three-step Collette analysis to the 
question of service incurrence, and not to the question of 
nexus to service or to current disability.  Kessel v. West, 
13 Vet.App. 9 (1999).  

In the present case, a weighing of the objective evidence 
does not support a conclusion that the veteran has a left eye 
disability which may properly be the basis for a grant of 
service connection.  In addition to the fact that there is no 
medical evidence to support the veteran's essentially 
speculative contention that an injury in flight eventually 
resulted in the currently diagnosed left eye disability, a 
medical expert has opined that the veteran's left eye 
disability is congenital.  In the Board's judgment this 
opinion effectively rebuts any presumption that the veteran 
has any left eye disability, including his glaucoma, which 
originated during combat service.  

In view of the opinion by the medical expert against the 
claim, it is clear that the great weight of the evidence is 
against service connection for any current left eye 
disability on any applicable basis.  The preponderance of the 
evidence is against the claim and supports a conclusion that 
the veteran does not have left eye disability of service 
origin.  Similarly, the reference by the VA examiner in June 
1998 that blunt trauma in service was the source of the 
veteran's eye difficulties was apparently based on the 
veteran's reported history.  There is no objective support in 
the record for the conclusion.  In any event, it is overcome 
by the medical expert opinion which was based on a thorough 
review of the entire record and is clearly against a 
favorable decision on any basis.  In sum, the objective 
evidence supports a conclusion that the left eye disability 
evaluated in service and shown on VA examination after 
service is congenital in nature and does not warrant a grant 
of service connection.  As such, the benefits sought on 
appeal are denied.  

While it is apparent that the veteran is convinced that he 
has left eye disability of service origin, he is not a 
medical professional.  As such, he is not considered legally 
competent to render opinions concerning questions of medical 
diagnosis or causation.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  The evidence with 
regard to this matter is not so evenly balanced as to raise 
doubt as to any material issue. 38 U.S.C.A. § 5107.


ORDER

Service connection for left eye disability is denied.


		
	ROBERT D. PHILIPP
Veterans Law Judge,
Board of Veterans' Appeals 



 

